Citation Nr: 1315692	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1990 to October 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to appear at a videoconference hearing in August 2009 but did not appear for the hearing.  Accordingly, the request for a video conference hearing has been withdrawn.

In December 2009, June 2010, September 2011, and October 2012, the Board remanded the appeal for service connection for fibromyalgia to obtain a VA examination and medical opinion.  The Board finds that January 2010 and June 2010 VA examinations are adequate, and with consideration of the January 2010 opinion and supplemental opinions provided in February 2012 and November 2012, all requested opinions have been obtained and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed fibromyalgia.

2.  The Veteran did not exhibit symptoms of fibromyalgia in service.

3.  Currently diagnosed fibromyalgia is not related to service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a May 2006 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2006 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.

The Veteran was afforded VA examinations in January 2010 and June 2010 to address claimed fibromyalgia.  Supplemental medical opinions were provided in February 2012 and November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations and opinions obtained in this case are adequate.  Comprehensive medical examinations were completed in January 2010 and June 2010, which included a full physical examination of the Veteran.  The January 2010, February 2012, and November 2012 VA opinions consider all of the pertinent evidence of record, to include the statements of the Veteran and his medical history, and provide a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of fibromyalgia has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that that the RO has complied with the terms of the December 2009, June 2010, September 2011, and October 2012 remand orders in obtaining VA examinations and medical opinions.  The claims file was reviewed in conjunction with the January 2010 examination and the February 2012 and November 2012 supplemental opinions.  The December 2009, June 2010, September 2011, and October 2012 remand orders requested a VA examination and opinions to assist in determining if the Veteran has currently diagnosed fibromyalgia, if service-connected retropatellar pain syndrome represented manifestations of the onset of fibromyalgia, and if fibromyalgia was otherwise related to service.  The Board finds that a January 2010 opinion adequately addresses the question of whether fibromyalgia is related to retropatellar pain syndrome diagnosed in service and included adequate reasons and bases of the opinion rendered, a September 2011 supplemental opinion provided clarification with regard to the Veteran's current diagnosis of fibromyalgia, and an October 2012 opinion addressed whether fibromyalgia is related to service.  Thus, the Board finds that, cumulatively, the VA examinations and medical opinions of record substantially complied with the terms of the December 2009, June 2010, September 2011, and October 2012 remand orders.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA examinations and opinions, VA and private treatment records, and the Veteran's statements.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds, in this case, that fibromyalgia, defined as pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 697 (30th ed. 2003); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran contends that service connection is warranted for fibromyalgia and that retropatellar pain syndrome diagnosed in service may have represented symptoms of fibromyalgia.  In a February 2007 statement, the Veteran asserts that retropatellar pain syndrome may have been incorrectly diagnosed in the beginning (in service).  The Veteran is currently service-connected for retropatellar pain syndrome.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed fibromyalgia is not related to service.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of fibromyalgia.  The Veteran was initially diagnosed with fibromyalgia by the VA rheumatology department in June 2005.  A July 2005 VA treatment report shows that symptoms of fibromyalgia were stable.  While a July 2010 VA examiner stated, based on examination of the Veteran, that the Veteran had "previously diagnosed fibromyalgia syndrome with no current tender points found on this examination," a later June 2010 VA examination (completed by a different VA examiner) and associated February 2012 supplemental opinion clarified that it was at least as likely as not that the Veteran has currently diagnosed fibromyalgia dating back to June 2005.  The VA examiner reasoned in the February 2012 supplemental opinion that the Veteran continued to be followed at the VA department of rheumatology for fatigue and chronic arthralgias and that he had been seen in the fibromyalgia support group.  The Board finds that the February 2012 diagnosis is probative and the VA examiner provided an adequate basis for the diagnosis, based on physical examination of the Veteran, his history of diagnosis, and current treatment.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the weight of the evidence establishes a current diagnosis of fibromyalgia.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).   

The Board finds that the weight of the evidence demonstrates that the Veteran did not exhibit symptoms of fibromyalgia in service.  Service treatment records contain no complaints, diagnoses, or treatment related to fibromyalgia.  The Veteran was treated for chronic anterior patella-femoral knee pain, bilaterally; however, the bilateral knee pain was attributed to a diagnosis of patellar pain syndrome and not to fibromyalgia.  The Veteran was also treated in service for a right ankle sprain in April 1992; however, this was shown to be due to an injury to the ankle.  The Veteran had no other musculoskeletal complaints in service and did not exhibit symptoms related to fibromyalgia.  

An August 1992 service separation examination reflects right knee patellar pain syndrome.  A clinical evaluation of the spine and musculoskeletal system was otherwise normal.  While the Veteran identified the presence of swollen or painful joints and cramps in the legs on a report of medical history, in an attached statement on the separation examination report, he clarified that these complaints were referable to the right knee, stating that "after a lot of pressure is applied to my right knee, it swells up and throbs" and that leg cramps "result from knee pain."  Thus, the Board finds that the only pain symptoms identified at separation were referable to retropatellar pain syndrome in the knees.

The earliest medical evidence identifying symptoms of fibromyalgia years after service in January 2005, several years after separation from service.  A January 2005 VA treatment report assessed the Veteran with arthralgias with labs and x-rays noted to be within normal limits.  The Veteran was assessed with depression versus fibromyalgia.  He denied having a prior history of fibromyalgia at that time.  The Veteran was subsequently diagnosed with fibromyalgia syndrome in June 2005.   

The Board finds that the weight of the evidence demonstrates that symptoms related to retropatellar pain syndrome, diagnosed in service, were not manifestations or symptoms of fibromyalgia.  A January 2010 VA examiner noted, in discussing the Veteran's history, that while in the military, the Veteran complained of pain in both knees and was given a diagnosis of retropatellar pain syndrome.  The Veteran attributed this to prolonged marching in the military, but it had not gone away since ceasing the unusual activity.  The VA examiner opined, however, that it was unlikely that the Veteran's fibromyalgia was related to service-connected retropatellar pain disorder.  The VA examiner reasoned that retropatellar pain syndrome is generally seen in young adults who have participated in intense exercise activity and who have and abnormal relationship between the patella and the femur.  He stated that it is an overuse disorder, thus, was unlikely related to subsequently diagnosed fibromyalgia, which is a chronic pain disorder that is not associated with inflammation or caused by joint overuse, and is characterized by non-inflammatory tender points on the body and limbs and inordinate or out-of-proportion pain related to ordinary physical activities such as walking.    

The Board finds that the January 2010 VA opinion, was based on a comprehensive examination of the Veteran, an accurate factual history including a review of the claims file, a discussion of pertinent medical evidence of record, and the examiner's reliance on his own expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (holding "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.").  For these 

reasons, the Board finds that the January 2010 VA opinion provides competent, credible, and probative evidence showing that fibromyalgia is not related to retropatellar pain syndrome or associated complaints in service.  

Insomuch as the Veteran asserts that retropatellar pain syndrome may have been incorrectly diagnosed in service and may have represented symptoms of fibromyalgia, the Board finds that he is not competent to provide a diagnosis of a disability as complex as fibromyalgia based on his symptoms, and the Board finds that his lay assertions are of little probative value in light of the January 2010 VA examiner's assessment that is based on the Veteran's medical history, physical examination, and the examiner's own medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience symptoms of fibromyalgia in service and that symptoms of fibromyalgia began years after service separation.  

Currently diagnosed fibromyalgia is not otherwise shown to be related to service.  As noted above, fibromyalgia was first diagnosed by VA in June 2005, with the earliest indication of related symptoms identified in VA treatment records in January 2005.  In a November 2012 supplemental opinion, a June 2010 VA examiner opined that fibromyalgia was less likely as not related to service, reasoning that there was no evidence of any complaints from fibromyalgia in service treatment records.  The Board finds that this opinion is probative as it was based on examination of the Veteran in June 2010 and a review of the claims file, and the Board finds that the opinion was based on an accurate factual background consistent with the Board's own findings in this case.  

As the weight of the competent, credible, and probative evidence shows that currently diagnosed fibromyalgia is not related to service, the Board finds that 

service connection is not warranted.  Because the preponderance of the evidence is against the claim for service connection for fibromyalgia, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for fibromyalgia is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


